Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an unmanned aerial vehicle comprising: a gimbal body connected to the second mounting member and including: a yaw axis support including: a first vertical arm, one end of the first vertical arm being coupled to the second mounting member; a horizontal arm, one end of the horizontal arm being coupled to the first vertical arm; and a second vertical arm, one end of the second vertical arm being coupled to the horizontal arm; and a plurality of stands fixedly attached to the gimbal body and configured to rotate together with the gimbal body around a yaw axis of the gimbal body, one of the plurality of stands being directly fixed to the first vertical arm, and another one of the plurality of stands being indirectly fixed to the first vertical arm through the horizontal arm.
Colin et al. (US 9,004,396) in view of Huang et al. (CN205499396U), further in view of Hutson (US 8794566), further in view of Zhou (CN204086995U) teaches a similar unmanned aerial vehicle as the claimed invention.
However, Colin in view of Huang, further in view of Hutson, further in view of Zhou lacks a plurality of stands fixedly attached to the gimbal body and configured to rotate together with the gimbal body around a yaw axis of the gimbal body, one of the plurality of stands being directly fixed to the first vertical arm.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647